Citation Nr: 1028797	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-33 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for rectal bleeding.

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
inguinal hernia, post-operative.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the VA Special 
Processing Unit (Tiger Team) at the RO in Cleveland, Ohio, which 
denied service connection for rectal bleeding and back injury, 
and determined that new and material evidence had not been 
received to reopen claims for service connection for bilateral 
hearing loss and bilateral inguinal hernia, post-operative.

In February 2008, a personal hearing was held at the RO before a 
Decision Review Officer (DRO).  A Travel Board hearing was 
subsequently held in June 2010 at the RO before the undersigned 
Veterans Law Judge.  Transcripts of these proceedings have been 
associated with the claims file.  

The issues of service connection for rectal bleeding and 
residuals of a back injury, and the reopened claim for service 
connection for a bilateral inguinal hernia, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.  The issue of 
whether there is clear and unmistakable error in the prior May 
1973 and/or August 1973 denials of service connection for 
defective hearing has not been adjudicated by the RO and is also 
REMANDED to the RO for appropriate action.  Consideration of the 
issue of whether there is new and material evidence to reopen the 
previously disallowed claim for service connection for bilateral 
hearing loss is deferred, pending the adjudication of the clear 
and unmistakable error issue.  VA will notify the Veteran if 
further action is required.


FINDINGS OF FACT

1.  An unappealed August 1973 RO rating decision denied the 
Veteran's claim of entitlement to service connection for a 
bilateral inguinal hernia.  

2.  Additional evidence received since the August 1973 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for a bilateral inguinal hernia.  


CONCLUSIONS OF LAW

1.  The August 1973 RO rating decision denying a claim of 
entitlement to service connection for a bilateral inguinal hernia 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence to reopen the claim of entitlement 
to service connection for a bilateral inguinal hernia has been 
received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's request to reopen his claim of 
entitlement to service connection for a bilateral inguinal 
hernia, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  In this case, the 
application to reopen has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on the 
petition to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II.  Application to Reopen

The Veteran is seeking service connection for a bilateral 
inguinal hernia that he claims was aggravated during service.  A 
claim of entitlement to service connection for a bilateral 
inguinal hernia was previously denied on the merits in an August 
1973 RO rating decision, and the Veteran did not initiate a 
timely appeal.  This decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Lay assertions of medical causation or diagnosis do 
not constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This 
presumption attaches only where there has been an induction 
examination in which the later-complained-of disability was not 
noted.  The term "noted" denotes only such conditions as are 
recorded in examination reports.  History provided by the veteran 
of the preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  The law further 
provides that the burden to rebut the presumption and show no 
aggravation of a pre-existing disease or disorder during service 
lies with the government.  See, e.g., Cotant v. Principi, 17 Vet. 
App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, after having determined the 
presence of a preexisting condition, a lack of aggravation may be 
shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993) Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's claim for service connection for a bilateral 
inguinal hernia was previously denied because the evidence showed 
a need for hernia repair prior to enlistment, there was no 
evidence of a superimposed injury, and there were no findings of 
hernia during active service.  

The relevant evidence of record at the time of the prior denial 
in 1973 showed that the Veteran had been found on induction 
examination in July 1970 to have large inguinal rings but no 
hernias.  The Veteran reported at the time that he had been 
scheduled to have a hernia operation two years ago but that it 
had been canceled because of his uncle's death.  Service 
treatment records show that the Veteran was seen in February 1971 
for a possible slide hernia; findings on examination were 
negative.  A July 1973 medical statement indicates that the 
Veteran had recently undergone a left inguinal hernia repair in 
the previous month.  

In order for the claim to be reopened, the Veteran must have 
submitted evidence showing an etiological relationship between 
his hernia disability and service.  

Since the August 1973 rating decision was rendered, the RO has 
received medical records from Timken Mercy Hospital showing 
repair of a left inguinal hernia and a statement dated in 
December 2008 from the Veteran's brother, [redacted].  In addition, 
transcripts of the February 2008 DRO hearing and June 2010 Travel 
Board hearing have been associated with the record.  The Board 
finds this evidence to be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of the 
claim.  In addition, the Board notes that such evidence, 
particularly the lay statement from [redacted] which indicates that 
the Veteran complained that his hernia was making training 
difficult for him and causing pain/discomfort much of the time, 
relates to an unestablished fact necessary to substantiate the 
claim, specifically, that the Veteran's hernia condition may have 
gotten worse during service.  In this regard, evidence is weighed 
and credibility assessed after a claim is reopened.  See Justus 
v. Principi, 3 Vet. App. 510 (1993).  When considered together 
with the evidence previously of record, the new evidence raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim is reopened with the submission of new and material 
evidence, and the Board will proceed to review the claim in light 
of all the evidence, new and old.  38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen the claim of entitlement to 
service connection for a bilateral inguinal hernia, post-
operative, has been received; to that extent only, the appeal is 
granted.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision as to the reopened bilateral inguinal hernia claim and 
the remaining claims.  

a.  Service connection for bilateral inguinal hernia

As discussed above, the evidence reflects that the Veteran 
reported a history of hernia upon entry to service.  He had 
previously been scheduled for hernia surgery, which had been 
postponed due to non-medical reasons.  Induction examination 
revealed large inguinal rings but no hernia.  A statement from [redacted]
[redacted] attests to the Veteran's in-service complaints about his 
hernia.  Private medical records show that the Veteran underwent 
a left inguinal hernia repair in June 1973, a little over a year 
following separation from service.  

The Board finds that because the inguinal hernia claim has been 
reopened with the receipt of new and material evidence, 
additional assistance in developing evidence pertinent to the 
Veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  Notably, the VCAA duty to 
assist includes providing a medical examination or obtaining a 
medical opinion when necessary to make a decision on the claim.  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.).  In this 
case, while there is evidence indicative of in-service 
aggravation, the Veteran has not been afforded a VA examination.  
The Board finds it necessary to remand this issue for a VA 
examination to assess the current nature and etiology of the 
Veteran's claimed bilateral inguinal hernia, to include whether 
the Veteran currently has the condition, and if so, whether such 
condition  is related to service via direct causation or 
aggravation.  

b.  Service connection for rectal bleeding

The Veteran testified at the DRO and Travel Board hearings that 
he fell off of a roof in Vietnam, hurting his back, and that his 
rectal bleeding started about a month later.  It was his belief 
that the rectal bleeding was caused by the fall.  A review of the 
Veteran's service treatment records reveals that he was seen in 
November 1971 with complaints of rectal bleeding with every bowel 
movement and painful defecation over the past month.  The 
impression was constipation.  Private treatment records dated in 
2002 from Gastroenterology Specialists and Aultman Hospital show 
that the Veteran underwent a colonoscopy with polypectomy on a 
couple of occasions to have several colon polyps removed.  VA 
treatment records indicate that the Veteran underwent another 
colonoscopy in March 2006, which revealed small internal 
hemorrhoids.  The Veteran was seen again in March 2007 with 
complaints of bright red blood on toilet paper and irregular 
bowel movement as of a month ago.  The assessment was 
hemorrhoids, constipation and rectal bleeding likely due to 
hemorrhoids.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his rectal bleeding claim.  As 
there is evidence of treatment in service, current treatment, and 
overlapping symptomatology, the Board finds that a VA examination 
is warranted here.  See McLendon, 20 Vet. App. 79; 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  On remand, the 
Veteran should be scheduled for a VA examination to assess the 
current nature and etiology of his rectal bleeding symptoms.  

c.  Service connection for residuals of back injury

The Veteran was afforded a VA spine examination in December 2009.  
He was diagnosed with lumbar disc disease with arthritis and 
spinal stenosis.  At the June 2010 Travel Board hearing, the 
Veteran's attorney called into question the adequacy of this 
examination.  In the examination report, the examiner gives the 
opinion, based on a review of the record and the examination, 
that any relationship between the Veteran's back disability to 
"remote injuries" is purely speculative.  The examiner notes 
the Veteran's history of having two motor vehicle accidents in 
1970 and a fall off of a roof in 1971 in Vietnam, with nothing 
broken or fractured.  The Veteran's reports of pain getting worse 
gradually with time is also noted.  

The Board finds that a new examination is indeed warranted.  The 
December 2009  examination report fails to consider the December 
1970 treatment records from Timken Mercy Hospital, which show a 
diagnosis of lumbosacral strain, and the records from Mercy 
Medical Center reflecting treatment and a diagnosis of 
lumbosacral strain in July 1985.  Given the lack of supporting 
rationale for the examiner's opinion, it appears that this 
opinion might not have been based on a full review of the claims 
file to include the medical evidence contained therein.  As such, 
the Board must remand this issue for a new examination.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

d.  New and material evidence for bilateral hearing loss

In March 1973, the Veteran submitted a claim for service 
connection for an ear condition.  The RO denied the claim in a 
May 1973 rating decision because the Veteran's defective hearing 
existed prior to induction and because there was no evidence of 
aggravation during service.  The Veteran was notified of this 
decision in the following month.  The RO's notification to the 
Veteran of the action on his claim included complete information 
concerning his procedural and appellate rights.  The RO received 
additional evidence in June 1973 and issued a new rating decision 
in August 1973 again denying the Veteran's claim.  The Veteran 
was notified of this decision in the same month.  In the absence 
of a timely appeal by the Veteran, the prior denial was final as 
to the evidence then of record, and the claim can be reopened 
only if new and material evidence is submitted.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2009). 

At the June 2010 hearing, the Veteran's attorney raised the issue 
of clear and unmistakable error with respect to May 1973 and 
August 1973 RO rating decisions that denied service connection 
for defective hearing.  It was alleged that VA, in concluding 
that the Veteran's defective hearing had not been aggravated 
during service, had committed clear and unmistakable error by 
relying on an inadequate audiological examination.  Specifically, 
the attorney argued that the April 1973 examination was 
inadequate because the claims file was not available for review 
by the examiner.  The RO has not yet addressed the issue of 
whether the May 1973 and/or August 1973 rating decisions involved 
clear and unmistakable error and are therefore not final.  If 
clear and unmistakable error is found, the question of whether 
new and material evidence has been received to reopen the claim 
will be moot.  The Board therefore finds that the issue of clear 
and unmistakable error is inextricably intertwined with the new 
and material evidence issue and must be addressed first.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are 
inextricably intertwined if one claim could have significant 
impact on the other); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994); see also Parker v. 
Brown, 7 Vet. App. 116 (1994) (a claim is intertwined if the RO 
would have to reexamine the underlying merits of any denied claim 
which is pending on appeal before the Board).  As such, the RO 
must determine whether there was clear and unmistakable error in 
the May 1973 and/or August 1973 denials prior to considering the 
Veteran's application to reopen the claim.  If the issue of clear 
and unmistakable error is denied by the RO, the May 1973 and 
August 1973 denials remain final and the submission of new and 
material evidence will be required to reopen the claim.  The RO 
must then consider whether additional evidence has been received 
on the deferred issue since the issuance of the January 2010 SSOC 
and proceed accordingly.

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only that 
the Board cannot fairly proceed while there are outstanding 
matters that must be addressed by the RO in the first instance.  
Therefore, the clear and unmistakable error claim should not be 
returned to the Board unless it is properly appealed.  See 
38 C.F.R. § 20.200.

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake an initial 
adjudication of the Veteran's claim of 
clear and unmistakable error in the May 
1973 and/or August 1973 denials of service 
connection for defective hearing after 
providing the Veteran and his attorney an 
opportunity to submit additional argument.

2.  If the determination as to clear and 
unmistakable error is adverse to the 
Veteran, the RO should furnish the Veteran 
with notice informing him of his procedural 
and appellate rights.  The notice must 
clearly explain that no further action on 
the clear and unmistakable error claim will 
be taken unless the statutory requirements 
governing appeals to the Board are 
satisfied, including the filing of a timely 
notice of disagreement and the subsequent 
submission of a timely substantive appeal.  
If a timely notice of disagreement as to 
clear and unmistakable error is received, 
the Veteran and his attorney should be 
furnished an SOC and afforded a reasonable 
opportunity to respond with a substantive 
appeal.

3.  In addition, if the determination as to 
clear and unmistakable error is adverse to 
the Veteran, the RO should consider whether 
the Veteran has submitted additional 
evidence since the January 2010 SSOC on the 
deferred issue of whether new and material 
evidence has been submitted to reopen the 
claim for service connection for a 
bilateral hearing loss disability, and 
readjudicate the claim as necessary.  If 
the benefit sought on appeal is not 
granted, the Veteran and his attorney 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

4.  The RO should also undertake all 
notification and development actions 
required by law with respect to the 
reopened claim for service connection for a 
bilateral inguinal hernia.  See 38 U.S.C.A. 
§§ 5102, 5103, and 5103A; 38 C.F.R. § 
3.159.  Specifically, the Veteran should be 
notified of the evidence and information 
necessary to substantiate the claim, to 
include a showing of in-service 
aggravation.  Such notice should inform him 
of the respective obligations that he and 
VA bear in the production or obtaining that 
evidence or information.  

5.  The RO should then schedule the Veteran 
for appropriate examinations to assess the 
current nature and etiology of his claimed 
bilateral inguinal hernia, rectal bleeding 
and residuals of back injury.  The entire 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must note in the examination 
report that the evidence in the claims file 
has been reviewed.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinions.  

After reviewing the file and conducting the 
appropriate tests, the examiner should list 
any current diagnoses associated with the 
Veteran's claimed bilateral inguinal 
hernia, if any, and render an opinion as 
to: (a) whether the current condition is at 
least as likely as not (i.e., to at least a 
50:50 degree of probability) a result of 
active military service, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability); and (b) 
whether it is at least as likely as not 
that such condition was aggravated (i.e., 
underwent permanent worsening, as opposed 
to temporarily flare-ups) by active 
service.  

The examiner should also render an opinion 
as to whether the Veteran's rectal bleeding 
is at least as likely as not (i.e., to at 
least a 50:50 degree of probability) a 
result of active military service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

Furthermore, the examiner should render an 
opinion as to whether the residuals of the 
Veteran's back injury, as manifested by 
lumbar disc disease with arthritis and 
spinal stenosis, is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  In doing so, the examiner 
should consider the December 1970 treatment 
records from Timken Mercy Hospital, which 
show a diagnosis of lumbosacral strain, and 
the records from Mercy Medical Center 
reflecting treatment and a diagnosis of 
lumbosacral strain in July 1985.  

The examiner should describe all findings 
in detail and provide a complete rational 
for any conclusions reached.  

6.  Finally, the RO should readjudicate the 
claims for service connection for a 
bilateral inguinal hernia, rectal bleeding 
and residuals of back injury.  All new 
evidence received since the issuance of the 
January 2010 SSOC should be considered.  If 
the benefits sought on appeal are not 
granted, the Veteran and his attorney 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


